 


110 HRES 1333 EH: Supporting the goals and ideals of Tay-Sachs Awareness Month.
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1333 
In the House of Representatives, U. S.,

September 25, 2008
 
RESOLUTION 
Supporting the goals and ideals of Tay-Sachs Awareness Month. 
 
 
Whereas Tay-Sachs disease is a rare, genetic disorder that causes destruction of nerve cells in the brain and spinal cord due to the poor functioning of an enzyme called beta-hexosaminidase A;  
Whereas there is no proven treatment or cure for Tay-Sachs disease, which is always fatal in children;  
Whereas the disorder was named after Warren Tay, an ophthalmologist from the United Kingdom, and Bernard Sachs, a neurologist from the United States, both of whom contributed to the discovery of the disease in 1881 and 1887, respectively;  
Whereas Tay-Sachs disease often affects families with no prior history of the disease;  
Whereas approximately 1 in 27 Ashkenazi Jews, 1 in 30 Louisianan Cajuns, 1 in 30 French Canadians, 1 in 50 Irish Americans, and 1 in every 250 people are carriers of Tay-Sachs disease;  
Whereas approximately 1,200,000 Americans are carriers of Tay-Sachs disease;  
Whereas these unaffected carriers of the disease possess the recessive gene that can trigger the disease in future generations;  
Whereas if both parents of a child are carriers of Tay-Sachs disease, there is a 1 in 4 chance that the child will develop Tay-Sachs disease;  
Whereas a blood test can determine if an individual is a carrier of Tay-Sachs disease, and those citizens who are members of high-risk populations should consider being screened; and  
Whereas heightened awareness and continued research efforts are the best ways to find a treatment for this horrific disease: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of Tay-Sachs Awareness Month and encourages and supports education and research efforts with respect to Tay-Sachs disease.  
 
Lorraine C. Miller,Clerk.
